Citation Nr: 1031487	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served honorably on active duty from May 1977 to May 
1980.  The Veteran also served from May 1980 to June 1982.  
However, an April 1984 
decision found that his service under other than honorable 
conditions from May 1980 to June 1982 was dishonorable for VA 
purposes and VA benefits for that period of service are barred.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, that denied the Veteran's claim.  In September 2007, the 
Veteran testified before a Veterans Law Judge who is no longer 
employed by the Board.  By correspondence dated in January 2010, 
the Veteran was informed that he had the right to have another 
hearing and requested a new hearing that same month.  38 U.S.C.A. 
§§ 7102, 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704, 20.707, 20.717 (2009).  In February 2010, the Veteran's 
claim was remanded by the Board so that a travel board hearing 
could be scheduled.  In June 2010, the Veteran testified before 
the Board at a hearing at the RO.

In December 2009, the Veteran appears to have raised a new claim 
for service connection for tinnitus.  As that claim has not been 
developed for appellate review, the Board refers it to the RO for 
appropriate action.


FINDING OF FACT

It is as likely as not that the Veteran's bilateral hearing loss 
is related to his active service.





CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted. 38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for organic diseases of the nervous system such as 
sensorineural hearing loss if manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
normal progress of the disease.  38 C.F.R. § 3.306 (2009).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's bilateral hearing loss is 
related to his first period of active service. 

The Veteran contends that he has left ear hearing loss that pre-
existed and was aggravated by his first period of active service 
and that he has right ear hearing loss that is related to his 
service.  Specifically, the Veteran contends that his bilateral 
hearing loss is related to acoustic trauma during his first 
period of active service as a machine gunner.  The Veteran's 
service personnel records show a military occupational specialty 
of machine gunner during his first period of service.  Therefore, 
the Board finds that it is as likely as not that the Veteran was 
exposed to acoustic trauma in service.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or greater; the thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2009).

The Veteran's service medical records include a November 1976 
enlistment examination which indicates evidence of left ear 
hearing loss upon entrance into the first period of active 
service.  A May 1980 reenlistment examination performed two days 
prior to the Veteran's discharge from his first period of service 
indicates hearing loss and possible aggravation of hearing loss 
that pre-existed the Veteran's first period of service.  Because 
the Veteran's left ear hearing loss was noted upon entry into 
service, the Board finds that his left ear hearing loss existed 
prior to service and the presumption of soundness does not attach 
with regard to left ear hearing loss.  Accordingly, the Board 
must consider whether the Veteran's preexisting left ear hearing 
loss was aggravated during his first period of active service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

During a hearing in June 1984, the Veteran testified that he 
first noticed a hearing problem in 1979 when stationed in 
California, and that a physician told him that nothing could be 
done.  He indicated that as a machine gunner he had not been 
supplied ear protection lugs and that his left ear had been 
exposed to more acoustic trauma than his right ear.

VA medical records include a September 2006 audiology note that 
reflects a diagnosis of bilateral sensorineural hearing loss.

In September 2007, the Veteran testified that he was exposed to 
acoustic trauma as a machine gunner stationed in Camp Pendleton 
and denied any significant occupational noise exposure after 
service.  Recreationally, he hunted with his family but indicated 
that he helped to clean but did not fire a gun.  He testified 
that he first noticed his hearing loss before he reenlisted for a 
second period of service.  During the second period of service he 
stated that he served as a heavy equipment operator without 
significant noise exposure.

The Veteran submitted numerous statements in support of claim 
from his family and friends in October 2006 and November 2006 
regarding the amount of his hearing loss and the fact that prior 
to service his hearing was fine but after his service he suffered 
from hearing loss.  The record includes a November 2006 statement 
from a prior employer and past certified hunter safety instructor 
aware that prolonged firing of a large caliber firearm would soon 
affect hearing.  The Veteran was employed as a heavy equipment 
operator, but used sixteen hours of leave due to his hearing loss 
which created a safety issue.

The Veteran submitted two statements in support of his claim in 
December 2006 from a nurse that related his hearing loss to 
acoustic trauma during his service and a November 2006 statement 
from a registered nurse who knew the Veteran in 1974 prior to his 
first period of service and noted the absence of hearing loss 
prior to his service.  However, upon his return from service in 
1986, hearing loss was noticeable.  Another statement received in 
November 2006 from a nurse indicated that according to the 
Veteran the guns were 160 decibels.  According to her 
information, anything over 85 to 90 decibels would cause hearing 
loss, especially when repetitive.  She thought that with that 
type of repetitive noise, that the Veteran could have received 
his hearing loss during his service.

The Veteran underwent a private audiological evaluation in 
October 2007, at which time he presented with a history of 
acoustic trauma from gunfire from M-16s, M-60s, grenades, and 
mortar explosions during his service.  While hearing protection 
was used, on several occasions hearing protection was unavailable 
or could not be used due to communication issues.  Following his 
discharge from service, the Veteran worked in a variety of work 
environments.  At that time, he was employed operating heavy 
equipment, but was enrolled in a hearing conservation program 
through his employer.

Puretone testing showed a mild sloping to a moderately severe 
sensorineural hearing loss in the right ear with moderate sloping 
to profound sensorineural hearing loss in the left ear.  The 
audiologist reviewed the Veteran's service medical records and 
confirmed that a hearing loss was noted upon entrance into 
service and indicated that he had a positive history of in-
service acoustic trauma from gunfire and explosions.  The 
audiologist also indicated that while five hearing tests during 
service showed a progressive hearing loss specifically in the 
left ear and a mild loss in the right ear, the exception was two 
audiograms that showed the left ear to be normal.  Upon 
examination of the service medical records, the actual tracing 
from the "self recording" audiometer were not found.  The 
audiologist opined that the evidence showed good reliability with 
all hearing tests and thus these two tests should be considered 
inaccurate because "it would be virtually impossible for the 
hearing in the left ear to spontaneously recover and then 
suddenly worsen within the short amount of time between tests."  
The Veteran was diagnosed with bilateral sensorineural hearing 
loss.  The audiologist indicated that the Veteran reported 
tinnitus and hearing loss following acoustic trauma during his 
first period of service.  The audiologist opined that the 
acoustic trauma reported by the Veteran would certainly be 
capable of producing noise trauma effects upon his hearing during 
periods when hearing protection was not used.  Thus, the gunfire 
and explosions most likely would have contributed and initiated 
his hearing loss.  Considering the unprotected "events" and 
type of noise exposure, the audiologist opined that it was at 
least as likely as not that the Veteran's hearing loss was 
related to his service.

Pursuant to the Board's March 2009 remand, the Veteran was 
afforded a VA audiology examination in October 2009, at which 
time he presented with a history of acoustic trauma during 
service and complained of hearing loss and tinnitus.  The 
examiner noted that a November 1976 enlistment audio examination 
indicated normal hearing in the right era and a moderately severe 
high frequency hearing loss in the left ear.  A December 1980 
reenlistment examination indicated that hearing had not changed 
significantly since 1976 in the right ear or left ear except at 
1000 Hertz which showed a 15 decibel shift in hearing but still 
within normal limits for rating purposes.  The examiner opined 
that it was less likely than not that the Veteran's hearing loss 
was the result of his first period of service.

In June 2010, the Veteran testified that he was not exposed to 
acoustic trauma during his second period of service and discussed 
discrepancies in his November 1976 and May 1980 audio 
examinations.

With respect to the Veteran's left ear, the Board finds that 
clear and convincing evidence rebuts the presumption of soundness 
on the Veteran's entry to service because the medical opinion 
found that his social phobia and major depressive disorder pre-
existed his service.  38 C.F.R. § 3.304.  However, the Board also 
finds that the Veteran's left ear hearing loss that clearly and 
unmistakably pre-existed his entrance into his first period of 
service and was aggravated therein.

After reviewing the evidence, the Boards finds that it is at 
least as likely as not that the Veteran's current left ear 
hearing loss is related to his active service based on the 
medical and lay evidence presented in this case.  On VA 
examination in October 2009, the examiner opined that the 
Veteran's bilateral hearing loss was not related to service.  
However, in October 2007, a private audiologist opined that it 
was at least as likely as not that the Veteran's current hearing 
loss was related to his service.  That rationale provided was 
that the acoustic trauma reported by the Veteran was capable of 
producing hearing loss during the times when hearing protection 
was not used.  The private audiologist's opinion was persuasive 
regarding the aggravation of the left ear haring loss and the 
incurrence of right ear hearing loss due to acoustic trauma 
during the Veteran's service.  In addition, the Veteran had 
provided credible testimony and submitted numerous lay statements 
in support of his claim that relate a continuity of 
symptomatology of hearing loss.

Accordingly, the Board finds that service connection for 
bilateral hearing los is granted.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


